Exhibit 10.1 Execution Copy COMMON SHARE PURCHASE AGREEMENT Dated July 23, 2010 by and between XOMA LTD. and AZIMUTH OPPORTUNITY LTD. TABLE OF CONTENTS Page Article I PURCHASE AND SALE OF COMMON SHARES Section 1.1 Purchase and Sale of Stock 1 Section 1.2 Effective Date; Settlement Dates 1 Section 1.3 The Shares 2 Section 1.4 Current Report; Prospectus Supplement 2 Article II FIXED REQUEST TERMS; OPTIONAL AMOUNT3 3 Section 2.1 Fixed Request Notice 3 Section 2.2 Fixed Requests 3 Section 2.3 Share Calculation 4 Section 2.4 Limitation of Fixed Requests 4 Section 2.5 Reduction of Commitment 5 Section 2.6 Below Threshold Price 5 Section 2.7 Settlement 5 Section 2.8 Reduction of Pricing Period 5 Section 2.9 Optional Amount 7 Section 2.10 Calculation of Optional Amount Shares 7 Section 2.11 Exercise of Optional Amount 7 Section 2.12 Aggregate Limit 7 Section 2.13 Commitment Shares 8 Article III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR 9 Section 3.1 Organization and Standing of the Investor 9 Section 3.2 Authorization and Power 9 Section 3.3 No Conflicts 9 Section 3.4 Information 10 Section 3.5 Financial Capability 10 Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY10 Section 4.1 Organization, Good Standing and Power 10 Section 4.2 Authorization, Enforcement 10 Section 4.3 Capitalization 11 Section 4.4 Issuance of Securities 11 Section 4.5 No Conflicts 11 Section 4.6 Commission Documents, Financial Statements 12 Section 4.7 Subsidiaries 13 Section 4.8 No Material Adverse Effect 13 Section 4.9 Indebtedness 14 Section 4.10 Title To Assets 14 Section 4.11 Actions Pending 14 Section 4.12 Compliance With Law 14 -i- Section 4.13 Certain Fees 15 Section 4.14 Operation of Business 15 Section 4.15 Environmental Compliance 17 Section 4.16 Material Agreements 17 Section 4.17 Transactions With Affiliates. 18 Section 4.18 Securities Act; FINRA Conduct Rules 18 Section 4.19 Employees 20 Section 4.20 Use of Proceeds 20 Section 4.21 Investment Company Act Status 20 Section 4.22 ERISA 20 Section 4.23 Taxes 20 Section 4.24 Insurance 21 Section 4.25 Acknowledgement Regarding Investor’s Purchase of Securities 21 Article V COVENANTS 21 Section 5.1 Securities Compliance 21 Section 5.2 Registration and Listing 21 Section 5.3 Compliance with Laws. 21 Section 5.4 Keeping of Records and Books of Account; Foreign Corrupt Practices Act 22 Section 5.5 Limitations on Holdings and Issuances 23 Section 5.6 Other Agreements and Other Financings. 23 Section 5.7 Stop Orders 25 Section 5.8 Amendments to the Registration Statement; Prospectus Supplements; Free Writing Prospectuses 25 Section 5.9 Prospectus Delivery 26 Section 5.10 Selling Restrictions. 27 Section 5.11 Effective Registration Statement 27 Section 5.12 Non-Public Information 28 Section 5.13 Broker/Dealer 28 Section 5.14 Disclosure Schedule 28 Article VI OPINION OF COUNSEL AND CERTIFICATE; CONDITIONS TO THE SALE AND PURCHASE OF THE SHARES 28 Section 6.1 Issuance of Commitment Shares; Opinion of Counsel; Certificate 28 Section 6.2 Conditions Precedent to the Obligation of the Company 29 Section 6.3 Conditions Precedent to the Obligation of the Investor 30 Article VII TERMINATION 33 Section 7.1 Term, Termination by Mutual Consent 33 Section 7.2 Other Termination 33 Section 7.3 Effect of Termination 34 Article VIII INDEMNIFICATION 34 Section 8.1 General Indemnity. 34 Section 8.2 Indemnification Procedures 36 -ii- Article IX MISCELLANEOUS 37 Section 9.1 Fees and Expenses. 37 Section 9.2 Specific Enforcement, Consent to Jurisdiction, Waiver of Jury Trial 38 Section 9.3 Entire Agreement; Amendment 39 Section 9.4 Notices 39 Section 9.5 Waivers 40 Section 9.6 Headings 40 Section 9.7 Successors and Assigns 40 Section 9.8 Governing Law 41 Section 9.9 Survival 41 Section 9.10 Counterparts 41 Section 9.11 Publicity 41 Section 9.12 Severability 42 Section 9.13 Further Assurances 42 Annex A Definitions -iii- COMMON SHARE PURCHASE AGREEMENT This COMMON SHARE PURCHASE AGREEMENT, made and entered into on this 23rd day of July 2010 (this “Agreement”), by and between Azimuth Opportunity Ltd., an international business company incorporated under the laws of the British Virgin Islands (the “Investor”), and XOMA Ltd., a company organized and existing under the laws of Bermuda (the “Company”). Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in Annex A hereto. RECITALS WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company may issue and sell to the Investor and the Investor shall thereupon purchase from the Company up to $30,000,000 of newly issued common shares of the Company, U.S. $0.0005 par value per share (“Common Shares”), subject, in all cases, to the Trading Market Limit; and WHEREAS, the offer and sale of the Common Shares hereunder have been registered by the Company in the Registration Statement, which has been declared effective by order of the Commission under the Securities Act; WHEREAS, in consideration for the Investor’s execution and delivery of this Agreement, the Company is concurrently issuing to the Investor the Commitment Shares, upon the terms and subject to the conditions set forth in this Agreement; NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree as follows: ARTICLE I PURCHASE AND SALE OF COMMON SHARES Section 1.1Purchase and Sale of Stock. Upon the terms and subject to the conditions of this Agreement, during the Investment Period the Company in its discretion may issue and sell to the Investor up to $30,000,000 (the “Total Commitment”) of duly authorized, validly issued, fully paid and non-assessable Common Shares (subject in all cases to the Trading Market Limit, the “Aggregate Limit”), by (i) the delivery to the Investor of not more than 18 separate Fixed Request Notices (unless the Investor and the Company mutually agree that a different number of Fixed Request Notices may be delivered) as provided in Article II hereof and (ii) the exercise by the Investor of Optional Amounts, which the Company may in its discretion grant to the Investor and which may be exercised by the Investor, in whole or in part, as provided in Article II hereof.The aggregate of all Fixed Request Amounts and Optional Amount Dollar Amounts shall not exceed the Aggregate Limit. Section 1.2Effective Date; Settlement Dates.This Agreement shall become effective and binding upon the payment of the fees required to be paid on or prior to the Effective Date pursuant to Section 9.1, the delivery of irrevocable instructions to issue the Commitment Shares to the Investor or its designees as provided in Sections 2.13 and 6.1, the delivery of counterpart signature pages of this Agreement executed by each of the parties hereto, and the delivery of all other documents, instruments and writings required to be delivered on the Effective Date, in each case as provided in Section 6.1 hereof, to the offices of Greenberg Traurig, LLP, 200 Park Avenue, New York, New York 10166, at 8:00 a.m., New York time, on the Effective Date.In consideration of and in express reliance upon the representations, warranties and covenants, and otherwise upon the terms and subject to the conditions, of this Agreement, from and after the Effective Date and during the Investment Period (i) the Company shall issue and sell to the Investor, and the Investor agrees to purchase from the Company, the Shares in respect of each Fixed Request and (ii) the Investor may in its discretion elect to purchase Shares in respect of each Optional Amount.The issuance and sale of Shares to the Investor pursuant to any Fixed Request or Optional Amount shall occur on the applicable Settlement Date in accordance with Sections 2.7 and 2.9 (or on such Trading Day in accordance with Section 2.8, as applicable), provided in each case that all of the conditions precedent thereto set forth in Article VI theretofore shall have been fulfilled or (to the extent permitted by applicable law) waived. Section 1.3The Shares.The Company has or will have duly authorized and reserved for issuance, and covenants to continue to so reserve once reserved for issuance, free of all preemptive and other similar rights, at all times during the Investment Period, the requisite aggregate number of authorized but unissued Common Shares to timely effect the issuance, sale and delivery in full to the Investor of all Shares to be issued in respect of all Fixed Requests and Optional Amounts under this Agreement, in any case prior to the issuance to the Investor of such Shares. Section 1.4Current Report; Prospectus Supplement.As soon as practicable, but in any event not later than 5:30 p.m. (New York time) on the first Trading Day immediately following the Effective Date, the Company shall file with the Commission a report on Form 8-K relating to the transactions contemplated by, and describing the material terms and conditions of, this Agreement (including, the issuance of the Commitment Shares to the Investor) and disclosing all information relating to the transactions contemplated hereby required to be disclosed in the Registration Statement and the Base Prospectus (but which permissibly has been omitted therefrom in accordance with the Securities Act), including, without limitation, information required to be disclosed in the section captioned “Plan of Distribution” in the Base Prospectus (the “Current Report”).The Current Report shall include a copy of this Agreement as an exhibit.To the extent applicable, the Current Report shall be incorporated by reference in the Registration Statement in accordance with the provisions of Rule 430B under the Securities Act.The Company heretofore has provided the Investor a reasonable opportunity to comment on a draft of such Current Report and has given due consideration to such comments.The Company shall file a final Base Prospectus pursuant to Rule 424(b) under the Securities Act on or prior to the second Trading Day immediately following the Effective Date. Pursuant to Section 5.9 and subject to the provisions of Section 5.8, on the first Trading Day immediately following the last Trading Day of each Pricing Period, the Company shall file with the Commission a Prospectus Supplement pursuant to Rule 424(b) under the Securities Act disclosing the number of Shares to be issued and sold to the Investor thereunder, the total purchase price therefor and the net proceeds to be received by the Company therefrom and, to the extent required by the Securities Act, identifying the Current Report. 2 ARTICLE II
